Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
the 29th day of April, 2011, by and between Hull-limn Consulting, Inc., a
California corporation (the "Purchaser"), and Elite Energies, Inc., a Delaware
corporation (the "Company").
 
WITNESSETH:
 
WHEREAS, the Purchaser desires to purchase from the Company 4,000,000 shares of
common stock, par value $0.000001 per share, of the Company (the "Common
Stock"), on and subject to the terms of this Agreement;
 
WHEREAS, the Company desires to newly issue and sell to the Purchaser 4,000,000
shares of Common Stock (the "Shares"), on and subject to the terms of this
Agreement;
 
WHEREFORE, the parties hereto hereby agree as follows:
 
1.   Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Company shall newly issue and sell the Shares
to the Purchaser, and the Purchaser shall purchase the Shares from the Company
for a purchase price of $0.06 per share or, in the aggregate, Two Hundred and
Forty Thousand dollars ($240,000) (the "Purchase Price").
 
2.   Closing.
 
(a)    The purchase and sale of the Shares shall take place at a closing (the
"Closing"), to be held at May 4, 2011 at the Law Office of Jeffrey Chen, 275
Fifth Street 4th Fl.; San Francisco, Ca 94103 California (the "Closing Date").
 
(b)    At the Closing:
 
(i) Upon execution hereof by the Purchaser and pending the Closing, the
aggregate proceeds of the sale of the common stock to the Purchaser pursuant
hereto shall be deposited in a non-interest bearing escrow account at Wells
Fargo Bank, Beneficiary: Law office of Jeffrey A Chan Trust Account, ABA No.
121042882, Account No: 219 416 4360 ("Escrow Account") with Law office of
Jeffrey A. Chen, 275 Fifth St. 4 FL., San Francisco Ca 94103 (the "Escrow
Agent") . The Purchaser hereby authorizes and directs the Company to direct the
Escrow Agent to return any funds for unaccepted subscriptions to the same
account from which'the funds were drawn, without interest.
 
(ii) Company shall deliver to the Purchaser a certificate (or certificates) of
the Shares, duly endorsed in form for transfer to the Purchaser upon the above
full amount of Purchase Price is deposited into the Escrow Account.
 
(c)    At any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
 
(d)    All representations, covenants and warranties of the Purchaser and the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though the same had been made on and as of
such date and sold to the Purchaser, which shall be paid directly from the gross
proceeds held in Escrow Account of the Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
3.   Representations and Warranties of the Purchaser. Purchaser hereby makes the
following representations and warranties to the Company:
 
(a)   Organization and Good Standing of the Purchasers. The Purchaser is a
corporation duly incorporated or organized, validly existing and in good
standing under the laws of California.
 
(b)   Authorization and Power. The Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Shares
being sold to it hereunder. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate company action, and no further consent or authorization of the
Purchaser or its Board of Directors, stockholders, partners, members, or
managers, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by the Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Purchaser enforceable against such Purchaser in accordance with the terms
hereof.
 
(c)   No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby
and thereby or relating hereto do not and will not (i) result in a violation of
the Purchaser's charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which the Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
the Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on the Purchaser). The Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or to purchase the Shares in accordance
with the terms hereof, provided, that for purposes of the representation made in
this sentence, the Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
(d)   Acquisition for Investment. The Purchaser is acquiring the Shares solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with distribution. The Purchaser does not have a present
intention to sell the Shares, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of the Shares to or through any
person or entity; provided, however, that by making the representations herein
and subject to Section 3(h) below, the Purchaser does not agree to hold the
Shares for any minimum or other specific term and reserves the right to dispose
of the Shares at any time in accordance with Federal and state securities laws
applicable to such disposition. The Purchaser acknowledges that it is able to
bear the fmancial risks associated with an investment in the Shares and that it
has been given full access to such records of the Company and the subsidiaries
and to the officers of the Company and the subsidiaries and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company's stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
(e)   Status of Purchasers. The Purchaser is an "accredited investor" as defined
in Regulation D promulgated under the Securities Act. The Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer, nor an affiliate of a
broker-dealer.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)   Opportunities for Additional Information. The Purchaser acknowledges that
it has had the opportunity to ask questions of and receive answers from, or
obtain additional information from, the executive officers of the Company
concerning the financial and other affairs of the Company. In making the
decision to invest in the Company and its business, the Purchaser hereby
acknowledges that it has relied solely upon t e Company's financial statements
and other written information provided to the Purchaser by the Company.
 
(g)   No General Solicitation. The Purchaser acknowledges that the Shares were
not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications.
 
(h)   Rule 144. The Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. The Purchaser acknowledges that it is
familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act ("Rule 144"), and that such
person has been advised that Rule 144 permits resales only under certain
circumstances. The Purchaser understands that to the extent that Rule 144 is not
available, the Purchaser will be unable to sell any Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
 
(i)   General. The Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirements
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Shares.
 
(j)   Trading Activities. The Purchaser agrees that it shall not, directly or
indirectly, engage in any short sales with respect to the Common Stock for a
period of twelve (12) months following the Closing Date.
 
(k)   Brokers. The Purchaser has no knowledge of any brokerage or finder's fees
or commissions that are or will be payable by the Company or any subsidiary to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person or entity with respect to the transactions
contemplated by this Agreement.
 
4.    Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Purchaser, which may be
relied on by any subsequent purchasers of the Purchaser's capital stock and
their counsel:
 
(a)   Organization, Good Standing and Power. The Company and each of its
subsidiaries is a corporation or other entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization (as applicable) and has the
requisite corporate power to own, lease and operate its properties and assets
and to conduct its business as it is now being conducted. The Company and each
such subsidiary is duly qualified to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect (as defined in Section 4(h) hereof) on the
Company's financial condition.
 
(b)   Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue and sell the
Shares in accordance with the terms hereof. The execution, delivery and
performance of the Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The Agreement constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor's rights and remedies or by other
equitable principles of general application.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)   Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof and as
contemplated by the Agreement at the time of Closing is effective. All of the
outstanding shares of the Common Stock and the Preferred Shares have been duly
and validly authorized. The offer and sale of all capital stock, convertible
securities, rights, warrants, or options of the Company issued prior to the
Closing complied with all applicable Federal and state securities laws, and no
stockholder has a right of rescission or claim for damages with respect thereto
which would have a Material Adverse Effect (as defined below). The Company has
furnished or made available to the Purchasers true and correct copies of the
Company's Certificate of Incorporation as in effect on the date hereof (the
"Certificate"), and the Company's Bylaws as in effect on the date hereof (the
"Bylaws"). For the purposes of this Agreement, "Material Adverse Effect" means
any material adverse effect on the business, operations, properties, or
financial condition of the Company and its subsidiaries individually, or in the
aggregate and/or any condition, circumstance, or situation that would prohibit
or otherwise materially interfere with the ability of the Company to perform any
of its obligations under this Agreement in any material respect.
 
(d)   Issuance of Shares. The Shares to be issued at the Closing have been duly
authorized by all necessary corporate action and the Shares, when paid for or
issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and nonassessable.
 
(e)   No Conflicts. The execution, delivery and performance of the Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein and therein do not and will not (i) violate any provision of the
Company's Certificate or Bylaws, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, "Lien") of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in clauses (ii), (iii) and (iv) above are such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. The
business of the Company and its subsidiaries is not being conducted in violation
of any laws, ordinances or regulations of any governmental entity, except for
possible violations which singularly or in the aggregate do not and will not
have a Material Adverse Effect. The Company is not required under Federal, state
or local law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Agreement, or issue and sell the Shares in accordance with the terms hereof or
thereof (other than (x) any consent, authorization or order that has been
obtained as of the date hereof, (y) any filing or registration that has been
made as of the date hereof or (z) any filings which may be required to be made
by the Company with the Commission or state securities administrators subsequent
to the Closing).
 
 
4

--------------------------------------------------------------------------------

 
 
(f)    Commission Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the "Commission Documents"). The Company has delivered or made
available to the Purchaser true and complete copies of the Commission Documents,
at the request of the Purchaser. Except for the disclosure to be included in the
Form 8-K (as defined below), the Company has not provided to the Purchasers any
material non-public information or other information which, according to
applicable law, rule or regulation, was required to have been disclosed publicly
by the Company but which has not been so disclosed, other than with respect to
the transactions contemplated by this Agreement. A current report on Form 8-K is
required to be and shall be filed by the Company within four business days after
the Closing Date to disclose the Agreement and transactions related thereto (the
"Form 8-K"). At the time of the respective filings, the Form 10-Ks and the Form
10-Qs complied and, in the case of the Form 8-K, will comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents. As of their respective
filing dates, none of the Form 10-Ks, Form 10-Qs or Form 8-K (when filed)
contained, contain or will contain, as applicable, any untrue statement of a
material fact; and none omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the Commission Documents, and the
financial statements of the Company and its subsidiaries that will be included
in the Form 8-K (a copy of which has been delivered to the Purchaser), comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
("GAAP") applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
(g)   Subsidiaries. For the purposes of this Agreement, "subsidiary" shall mean
any corporation or other entity of which at least a majority of the securities
or other ownership interests having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other subsidiaries. All of the outstanding shares of capital stock of
each subsidiary have been duly authorized and validly issued, and are fully paid
and nonassessable. Other than as contemplated by the Agreement, there are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Other than as contemplated by
the Agreement, neither the Company nor any subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Neither the Company nor any subsidiary is a party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any subsidiary. The Company and its subsidiaries, as
applicable, each have the unrestricted right to vote, and (subject to
limitations or restrictions imposed by applicable law) to receive dividends and
distributions on, all capital securities of its subsidiaries as owned by the
Company or any such subsidiary, as the case may be.
 
(h)    No Material Adverse Effect. Since January 1, 2011, neither the Company
nor any of its subsidiaries has experienced or suffered any Material Adverse
Effect.
 
(i)    No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than those incurred in the ordinary course of the Company's
or its subsidiaries' respective businesses since January 1, 2011 and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect on the Company or its subsidiaries.
 
(j)    No Undisclosed Events or Circumstances. To the Company's knowledge, no
event or circumstance has occurred or exists with respect to the Company or its
subsidiaries or their respective businesses, properties, operations or financial
condition, which; under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)   Indebtedness. The Elite Energies Financial Statements set forth all
outstanding secured and unsecured Indebtedness of the subsidiaries of the
Company on a consolidated basis, or for which the subsidiaries of the Company
have commitments as of the date of such Elite Energies Financial Statements or
any subsequent period that would require disclosure. For the purposes of this
Agreement, "Indebtedness" shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $100,000 (other than trade accounts payable incurred
in the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in the Company's balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $100,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
subsidiary is in default with respect to any Indebtedness.
 
(l)   Title to Assets. Each of the Company and its subsidiaries has good and
marketable title to (i) all properties and assets purportedly owned or used by
them as reflected in the Elite Energies Financial Statements, (ii) all
properties and assets necessary for the conduct of their business as currently
conducted, and (iii) all of its real and personal property reflected in the
Elite Energies Financial Statements free and clear of any Lien. All leases of
the Company and each of its subsidiaries are valid and subsisting and in full
force and effect.
 
(m)   Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened, against or involving
the Company, any subsidiary or any of their respective properties or assets.
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against the Company or
any subsidiary or any executive officers or directors of the Company or
subsidiary in their capacities as such.
 
(n)   Compliance with Law. The business of the Company and the subsidiaries has
been and is presently being conducted in material compliance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances.
The Company and each of its subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business in all material respects as now being
conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(o)   Taxes. The Company and each of the subsidiaries has accurately prepared
and filed all federal, state and other tax returns required by law to be filed
by it, has paid or made provisions for the payment of all taxes shown to be due
and all additional assessments, and adequate provisions have been and are
reflected in the financial statements of the Company and the subsidiaries for
all current taxes and other charges to which the Company or any subsidiary is
subject and which are not currently due and payable. None of the federal income
tax returns of the Company or any subsidiary have been audited by the Internal
Revenue Service. The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or any subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.
 
(p)   Certain Fees. No brokers fees, finders fees or financial advisory fees or
commissions will be payable by the Company or any subsidiary or any Purchaser
with respect to the transactions contemplated by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(q)   Disclosure. Neither this Agreement nor the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, taken as a whole and in the light of the circumstances under
which they were made herein or therein, not false or misleading.
 
(r)   Intellectual Property.
 
 
 

  (i) All (i) patents, patent applications, patent disclosures and inventions
(whether or not patentable and whether or not reduced to practice); (ii)
trademarks, service marks, trade dress, trade names, corporate names, logos,
slogans and Internet domain names, together with all goodwill associated with
each of the foregoing; (iii) copyrights and copyrightable works; (iv)
registrations, applications and renewals for any of the foregoing; and (v)
proprietary computer software (including but not limited to data, data bases and
documentation) (collectively, the "Intellectual Property") of the Company and
its subsidiaries is currently in compliance with all legal requirements
(including timely filings, proofs and payments of fees) and is valid and
enforceable. No Intellectual Property of the Company or its subsidiaries which
is necessary for the conduct of Company's and each of its subsidiaries'
respective businesses as currently conducted or as currently proposed to be
conducted has been or is now involved in any cancellation or litigation, and, to
the Company's knowledge, no such action is threatened. No patent of the Company
or its subsidiaries has been or is now involved in any interference, reissue,
re-examination, cancellation or opposition proceeding.   (ii) To the Company's
knowledge, all of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company's and each of its subsidiaries' respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, "License Agreements") are valid and binding obligations
of the Company or its subsidiaries that are parties thereto and, to the
Company's knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors' rights generally, and
to the Company's knowledge there exists no event or condition which will result
in a material violation or breach of or constitute (with or without due notice
or lapse of time or both) a default by the Company or any of its subsidiaries
under any such License Agreement.   (iii) To the Company's knowledge, the
Company and its subsidiaries own or have the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company's and
each of its subsidiaries' respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company's and its Subsidiaries' properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property, other than licenses entered into in the
ordinary course of the Company's and its subsidiaries' businesses. To the
Company's knowledge, the Company and its subsidiaries have a valid and
enforceable right to use all third party Intellectual Property used or held for
use in the respective businesses of the Company and its subsidiaries.

 
 
7

--------------------------------------------------------------------------------

 
 
 

  (iv) To the Company's knowledge, the conduct of the Company's and its
subsidiaries' businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, "Infringe") any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company's knowledge, the Intellectual Property which are
necessary for the conduct of Company's and each of its subsidiaries' respective
businesses as currently conducted or as currently proposed to be conducted are
not being Infringed by any third party. There is no litigation or order pending
or outstanding or, to the Company's knowledge, threatened or imminent, that
seeks to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property of the Company and its subsidiaries
and the Company's and its subsidiaries' use of any Intellectual Property owned
by a third party, and, to the Company's knowledge, there is no valid basis for
the same.   (v) The consummation of the transactions contemplated hereby and by
the other transaction documents will not result in the alteration, loss,
impairment of or restriction on the Company's or any of its subsidiaries'
ownership or right to use any of the Intellectual Property which is necessary
for the conduct of Company's and each of its subsidiaries' respective businesses
as currently conducted or as currently proposed to be conducted.   (vi) The
Company and its subsidiaries have taken reasonable steps to protect the
Company's and its subsidiaries' rights in their Intellectual Property. To the
Company's knowledge, each employee, consultant and contractor who has had access
to confidential information which is necessary for the conduct of Company's and
each of its subsidiaries' respective businesses as currently conducted or as
currently proposed to be conducted has agreed to maintain the confidentiality of
such confidential information. Except under confidentiality obligations, to the
Company's knowledge, there has been no material disclosure of any of the
Company's or its Subsidiaries' confidential information to any third party.

 
(s)   Environmental Compliance. Since their inception, neither the Company, nor
any of its subsidiaries have been, in violation of any applicable law relating
to the environment or occupational health and safety, where such violation would
have a material adverse effect on the business or financial condition of any of
the Company and its subsidiaries. The Company and its subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. "Environmental Laws" shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. The Company and each of its subsidiaries are also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws. There are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance where, in each of the
foregoing clauses (i) and (ii), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(t)   Books and Record Internal Accounting Controls. Except as otherwise
disclosed in the Form 10-Ks, the Form 10-Qs, or the Form 8-K, the books and
records of the Company and its subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any subsidiary. The Company and each of its subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Company, to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.
 
(u)   Securities Act of 1933. Assuming the accuracy of the representations of
the Purchasers set forth hereof, the Company has complied and will comply with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder and the offer and sale of the Shares
to the Purchasers is exempted from the registration requirement of the
Securities Act. Neither the Company nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
Sharesto, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action so as to bring the issuance and sale of any of
the Shares in violation of the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Shares.
 
(v)   Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Agreement, no authorization, consent, approval,
license, exemption of, filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution or
delivery of the Shares, or for the performance by the Company of its obligations
under the Agreement.
 
5.   Termination by Mutual Agreement. This Agreement may be terminated at any
time by mutual consent of the parties hereto, provided that such consent to
terminate is in writing and is signed by all of the parties hereto.
 
6.   Miscellaneous.
 
(a)   Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)   Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.
 
(c)   Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
6(c). Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.
 
(d)   Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware as applied to
residents of that State executing contracts wholly to be performed in that
State.
 
(e)   Choice of Jurisdiction. The parties agree that any action or proceeding
arising, directly, indirectly or otherwise, in connection with, out of or from
this Agreement, any breach hereof or any transaction covered hereby shall be
resolved within the County, City and State of California. Accordingly, the
parties consent and submit to the jurisdiction of the United States federal and
state courts located within the County, City and State of California.
 
(f)   Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
(g)           Parties to Pay Own Expenses. Each of the parties to this Agreement
shall be responsible and liable for its own expenses incurred in connection with
the preparation of this Agreement, the consummation of the transactions
contemplated by this Agreement and related expenses.
 
(h)           Successors. This Agreement shall be binding upon the parties and
their respective heirs, executors, administrators, legal representatives,
successors and assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other party.
 
(i)   Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
(j)   Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(k)   No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  HUIHUAN CONSULTING, INC. (the "Purchaser")            
By:
/s/ Ai Ai Huan Liu     Name: Ai Ai Huan Liu     Title: President          

 
 

  ELITE ENERGIES, INC. (the "Company")            
By:
/s/ Spencer Luo     Name: Spencer Luo     Title: CEO          

 
 
 
 
 
11

--------------------------------------------------------------------------------